Judgment, Supreme Court, New *188York County (Rothwax, J., at hearing; Galligan, J., at trial), rendered December 17, 1985, which convicted defendant, after jury trial, of burglary in the second degree and possession of burglar’s tools and sentenced him, as a second felony offender, to concurrent terms of imprisonment of from 3 to 6 years, and one year, respectively, unanimously affirmed.
By order dated November 12, 1987 [134 AD2d 186], this court held defendant’s appeal in abeyance and remitted the matter to the Supreme Court for a hearing on defendant’s motion to suppress physical evidence. At the conclusion of the hearing, the. Supreme Court denied defendant’s motion. Appellate counsel now represents to this court that the hearing and decision on the motion to suppress yielded no appellate issues, but renews the contention, originally raised on appeal, regarding the propriety of the prosecutor’s summation.
We note initially that most of the comments challenged on appeal were not objected to at trial and, therefore, were not preserved for appellate review (CPL 470.05 [2]). In any event, the comments of the prosecutor constituted a fair response to defense counsel’s summation (People v Moran, 154 AD2d 322). Concur—Kupferman, J. P., Carro, Kassal and Rosenberger, JJ.